In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-511 CR

____________________


EX PARTE RAYMOND YOUNG




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 2124 (85414, 92153 and 92198)




MEMORANDUM OPINION 
	We have before the Court an appeal by Raymond Young from an order on an
application for writ of habeas corpus, and the appellant's response to our inquiry regarding
jurisdiction.  The trial court signed the order on September 5, 2006.  The notice of appeal was
filed November 17, 2006, more than thirty days from the date of the order.  The Court finds
the notice of appeal was not timely filed.  Tex. R. App. P. 26.2.  No extension of time was
requested within the time permitted by Tex. R. App. P. 26.3.  It does not appear that appellant
obtained an out-of-time appeal.  The Court finds it is without jurisdiction to entertain this
appeal.  The appeal is dismissed for want of jurisdiction.  
	APPEAL DISMISSED.	
							_________________________________
	   							    STEVE McKEITHEN										          Chief Justice

Opinion Delivered January 10, 2007 
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.